Citation Nr: 1645514	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  08-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including schizophrenia, depressive disorder, impulse disorder not otherwise specified (NOS), and 
anti-social personality traits.

2.  Entitlement to a rating higher than 10 percent for dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, a May 2007 decision denied the Veteran's claim of entitlement to a disability rating higher than 10 percent for dermatophytosis pedis (i.e., for a skin condition affecting his feet), whereas a May 2008 RO decision denied his petition to reopen his claim for service connection for schizophrenia - concluding there was not new and material evidence since a prior, final and binding, August 1987 decision that had previously considered and denied this claim.

Further concerning this claim for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5 (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.


In light of the Court's reasoning in Clemons and evidence of record in this appeal showing the Veteran filed a petition to reopen his previously-denied claim for service connection for schizophrenia, but has received diagnoses of other psychiatric disorders, the Board is re-characterizing this claim to additionally include these other disorders.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veterans Court (CAVC) has determined that the scope of Boggs and Ephraim, however, is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).


The Board remanded these claims in January 2012 for further development, including scheduling a hearing at the RO before a local Decision Review Officer (DRO), either exclusively concerning the petition to reopen the claim for an acquired psychiatric disorder or, if the Veteran elected, also concerning his claim for a higher rating for his skin disorder.  The remand also was to provide him a VA compensation examination reassessing the severity of his service-connected skin disorder.  That additional development since has been completed, certainly to an acceptable level, and these claims are again before the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Lastly, as the Board previously noted when remanding these claims, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO declined to reopen a previously-denied service-connection claim for a psychiatric condition.  The Veteran did not in response perfect an appeal of that decision.

2.  The additional evidence since received is cumulative or redundant of the evidence previously considered and does not raise a reasonable possibility of substantiating this claim.

3.  The Veteran's service-connected skin disorder (dermatophytosis of the feet) affects no more than 5 percent of his total body area and does not require systemic therapy. 


CONCLUSIONS OF LAW

1.  The July 1999 rating decision that declined to reopen the previously-denied claim for service connection for a psychiatric condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  New and material evidence has not since been received to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria are not met for a rating higher than 10 percent for the dermatophytosis of the feet.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection (namely, Veteran status, proof the Veteran has the claimed disability, and proof of a relationship between the disability and his service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).


Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191  (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the Federal Circuit Court, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 


To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The Veteran was provided this level of notice.  This VCAA duty to notify was satisfied by way of letters sent to him in March and September 2008 that fully addressed all required notice elements.  Moreover, that March 2008 letter was sent prior to the initial RO decision in May 2008, so in the preferred sequence. 

With regards to the increased-rating claim that also is at issue in this appeal, the notice described in 38 U.S.C.A. § 5103 (a) need not be Veteran specific or advise him that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Rather, VA need only provide what amounts to "generic" notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation.  Id.

This VCAA duty to notify was satisfied by way of a February 2007 letter that fully addressed all required notice elements.  Moreover, it, too, was sent prior to the initial RO decision in May 2007 that is at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter duly informed the Veteran of the type of evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.


VA also as mentioned has a duty to assist the Veteran in fully developing these claims.  This duty includes assisting him in the procurement of relevant records, including service treatment records (STRs) and post-service VA and private treatment records.  This additional duty also includes providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was not provided a VA examination in conjunction with the petition to reopen his claim for service connection for an acquired psychiatric disorder.  However, VA need not provide a medical examination with respect to a finally-decided claim unless and until such claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

Conversely, the Veteran was afforded various examinations for his skin condition throughout the appeal period.  He was provided VA examinations in March 2007, May 2009, June 2011, and most recently in March 2012 on remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unless the Veteran challenges the adequacy of the examination or opinion, however, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

In a December 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that the March 2007, May 2009 and June 2011 examinations were inadequate since they did not include photographs showing the then current condition of the Veteran's skin.  But keep in mind the Board subsequently remanded this claim in January 2012, in part to have the Veteran undergo the additional VA compensation examination reassessing the severity of his service-connected skin disorder.  And as already alluded to he had this additional examination a relatively short time later, in March 2012.  That additional examination addressed all pertinent concerns and shortcomings of the prior examinations, so effectively rectified ("cured") all arguable inadequacies.

The Board therefore finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, he has not identified, and the file does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for an Acquired Psychiatric Disorder

Unappealed rating decisions are final and binding with the exception that a claim may be reopened by submission of new and material evidence.  38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.1103.  Consequently, when a Veteran seeks to reopen a claim, VA must first determine whether the additional evidence is "new" and "material." 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If on the other hand the Board finds that no such evidence has been offered, that is where the analysis must end as further consideration of the claim is neither required nor permitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim, so irrespective of whether the prior decision denied the claim on its underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the Court (CAVC) additionally indicated that the newly-presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  But the Veterans Court (again, CAVC) since has held that the post-VCAA version of 38 C.F.R. § 3.156 (a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The CAVC stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

Historically, the RO denied service connection for the Veteran's psychiatric condition (claimed as a nervous condition) in December 1964 and May 1968.  In August 1987, on appeal, the Board also denied his claim on the basis that there was no evidence that his psychiatric condition had incepted during his service.  In making this determination, the Board considered his STRs, post-service treatment records, the report of a November 1964 VA examination, and a September 1985 sworn statement (affidavit) from the Veteran alleging he was subject to various especially traumatic events ("stressors") while in service and was even hospitalized for his nervous condition. 

The Veteran filed a petition to reopen this claim in April 1999.  In a July 1999 rating decision, however, the RO declined to reopen this claim since there was not the required new and material evidence since the last final and binding determination.  The Veteran only had submitted VA treatment records from December 1993 to April 1999, which were unremarkable for complaints or treatment of a psychiatric disorder, much less owing to his prior military service.  Although new, the RO found that that evidence was "not directly relevant to the issue considered", apparently because the evidence did not etiologically link any then current mental disorder to the Veteran's service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  Other evidence considered at the time included a May 1999 letter sent to the Veteran requesting new and material evidence to reopen this claim.


Since the July 1999 rating decision, the Veteran has submitted still additional treatment records and lay statements, but the substance or essence of this additional evidence is the same as the substance or essence of the evidence he and others previously submitted, so which already has been considered and determined insufficient to support this claim.  The additional VA medical records he has submitted merely show continued treatment of schizophrenia, as well as diagnoses of depressive disorder, impulse disorder NOS, and anti-social personality traits.  In November 2010, he underwent a psychiatric evaluation by a VA provider.  He reported mental illness after his discharge from service.  He also said he was scared by a soldier who had threatened him with a gun.  In addition to these treatment records, he submitted September 2008 and April 2010 statements indicating he has had psychiatric issues since a fellow service member tried to attack him while in Korea.

The Board finds that this evidence is not sufficient to reopen the Veteran's claim.  The treatment records are new as they were not previously submitted; however, they are not material as they do not relate to an unestablished fact necessary to substantiate his claim.  As already explained, his claim previously was denied because there was no evidence that his psychiatric condition had incepted during his service, and the newly-submitted treatment records do not tend to show that his psychiatric condition began in service or is otherwise related or attributable to his service.  Instead, to reiterate, these medical records merely show present-day treatment for various psychiatric conditions, not also the required association or linkage with his military service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  Moreover, his lay statements and testimony are also insufficient to reopen his claim as they are merely cumulative of the evidence considered in the last final and binding denial of his claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

III.  Whether a Higher Rating is Warranted for the Skin Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In determining the present level of disability for any increased-evaluation claim, however, the Board must consider whether to "stage" the rating, meaning assign different ratings at different times if there have been occasions when the disability has been more severe than at others.  And this practice is employed irrespective of whether the rating at issue is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (initial ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings).


The Veteran's service-connected skin disability is currently evaluated as 10-percent disabling, effective April 23, 1999, under diagnostic code (DC) 7813.  Under this DC, dermatophytosis, to include tinea pedis of the feet, is to be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7813.  The Veteran's disability does not result in any disfigurement or scars.  Therefore, the Board finds that his disability is most appropriately evaluated under DC 7806.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The rating criteria for DC 7806 are as follows:  a 0 percent (i.e., noncompensable) rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

On March 1, 2016, the Veterans Court (CAVC) issued a decision, Johnson, reversing and remanding an April 2014 Board decision that had denied a rating higher than 10 percent for a skin condition under 38 C.F.R. § 4.118, DC 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

At issue in that appeal was the question of whether criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  The Secretary of VA argued that topical corticosteroid therapy is appropriately addressed under the criteria for a noncompensable rating in DC 7806, which applies when "no more than topical therapy [is] required."

The Court found that the language of DC 7806 is unambiguous:  "the [DC] explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  The language in the criteria for a 60 percent rating provides that corticosteroids constitute systemic therapy without any limitation as to application, and the Board improperly added criteria not included in the rating schedule when it required systemic therapy to be more than topical.  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.

As such, the Court reversed the Board's holding, and found that Appellant's therapy was systemic.  Judge Kasold concurred in part, and dissented to the extent that the Court awarded benefits in the first instance.  He argued that there had been no finding as to whether Appellant's therapy was "required," and that the Board must make such a finding before a 60 percent rating can be assigned.

On September 8, 2016, the Secretary of VA filed a motion to stay the precedential effect of that decision pending his appeal to the Federal Circuit Court.  The Court outlined the test for staying the precedential effect of a decision in Ribaudo v. Nicholson, 20 Vet. App. 552 (2007).  The four factors that the Court determined are relevant to the determination of whether to stay the precedential effect of a decision are (1) the likelihood of success on appeal; (2) "whether the moving party will suffer irreparable harm in the absence of a stay;" (3) the impact of the stay on the non-moving party; and (4) the public interest.  Ribaudo, 20 Vet. App. at 560.  The Court has jurisdiction to consider a motion to stay the precedential effect of a decision even where, as here, "a Notice of Appeal has [already] been filed seeking review in the Federal Circuit."  Id.  In support of his request, the Secretary argued the following related to the factors enumerated
above:  (1) the matter before the Court was one of first impression and the Court's regulatory interpretation was flawed; (2) there are currently more than 4,400 claims pending before VA that are potentially affected by the Court's decision in Johnson and that decision will require VA to assign many of those claimants higher disability ratings, which causes harm to the Secretary; (3) the only harm to the nonmoving party is a delay in the potential assignment of a higher disability rating; and (4) the public interest weighs in favor of a stay because the "primary effect of not granting a stay is incursion of the risk that processing claims while the lead case is on appeal will result in a waste of resources that further burdens the veterans benefits system,"  Ribaudo v. Nicholson, 21 Vet. App. 137, 143-44 (2007).  Secretary's Motion at 2-10.

The Court was largely persuaded by the Secretary's arguments, but given the Secretary's assertion that more than 4,400 claimants may be affected by the ruling in this case, the Court was concerned that a portion of those claimants may be elderly and terminally ill-such that granting the stay may result in their claims not being adjudicated in their lifetimes-or otherwise in such dire straits that further delay in adjudicating their claims could be catastrophic.  Accordingly, to balance the Court's concern with the Secretary's well-argued position, the Court granted the Secretary's motion in part and denied it in part.  The Court granted the Secretary's motion as to all claimants except those who assert that they meet the qualifications listed in Rule 47(a) of the Court's Rules of Practice and Procedure, concerning expedited proceedings before the Court, or 38 U.S.C. § 7107(a)(2), concerning advancing cases on the Board's docket.  So, upon consideration of the foregoing, it was ORDERED that the Secretary's motion to stay the precedential effect of Johnson v. McDonald, 27 Vet. App. 497 (2016), was granted in part and denied in part, as described above.

Since, to reiterate, this appeal has been advanced on the Board's docket, it falls outside of the purview of this stay, so the Board is proceeding with its adjudication of this claim.

Turning now to the relevant evidence of record, the Veteran was afforded a VA examination in March 2007.  He reported a fungal infection on his feet.  His primary symptom was itching, which was treated with Clotrimazole topical solution twice a day, during the past 12 months.  Physical examination results showed some erythema and scaliness.  The third and fourth inter toe spaces were affected with maceration.  There was also subungual hyperkeratosis of the toenails.  The examiner noted that 5 percent of the entire skin is affected.  No exposed skin is affected.  The examiner found no benign or malignant skin neoplasms, debilitating episodes in the past 12 months, scarring or disfigurement.  The diagnoses were tinea pedis and onychomycosis of the toenails.  The examiner noted that the Veteran's skin condition does not affect his ability to perform his normal daily activities.   

The Veteran was afforded another VA examination in May 2009, during which he reported intermittent itching and blistering of the skin on the sole of the feet.  The examiner noted that the Veteran's condition requires treatment with a topical corticosteroid (Betamethasone/Nystatin) on a constant basis for the past 12 month period.  On physical examination, mild erythema in the arch of the right foot was noted.  There was no evidence of blisters or maceration of the skin.  The VA examiner found no evidence of dermatophytosis.  She noted that the total body area affected by the Veteran's skin condition is less than 5 percent and "none" of the area is exposed.  

Private treatment records from October 2009 show an assessment of onychomycosis, cellulitis and abscess of the toe and treatment with Clotrimazole and Betamethasone.  

The Veteran underwent another VA examination in June 2011.  He complained of itching on a daily basis.  He reported that his condition has spread from the right foot to the left foot and that his fungal infection has spread to his toenails.  With regard to treatment, the examiner noted that the Veteran uses Betamethasone and Nystatin daily.  The examiner described the "duration of use" as constant during the past 12 months.  Perhaps most importantly, the examiner clarified that the Veteran's treatment is neither a corticosteroid nor an immunosuppressive.  

On objective physical examination, the examiner observed that the total body area affected by the Veteran's skin condition is less than 5 percent and that "none" of the area is exposed.  The diagnosis was tinea pedis, bilaterally, and onychomycosis generalized.  The examiner indicated the Veteran's tinea pedis had spread to the nails causing onychomycosis.  

In a December 2011 IHP, the Veteran's representative argued that the Veteran's condition also had spread to both legs.  Therefore, in the January 2012 remand, the Board found that a new VA examination was needed to reassess the severity of the Veteran's skin condition.  Pursuant to the remand directives, a VA examination and Disability Benefits Questionnaire (DBQ) was obtained in March 2012.  The Veteran reported that his skin condition had spread to other skin areas.  The examiner provided the following diagnoses:  lichen simplex chronicus of the left scapular area, tinea pedis, tinea unguium over the 4th and 5th toenails of both feet, and tinea cruris in the inguinal area.  On objective physical examination, the examiner noted that the total body area affected by the Veteran's dermatitis and infections of the skin is less than 5 percent and that "none" of the area is exposed.

The examiner found no benign or malignant skin neoplasms or scarring or disfigurement of the head, face or neck.  As importantly, if not more so, there also was no evidence of systemic manifestations or debilitating episodes in the past 12 months.  The examiner noted that the Veteran has been taking Clotrimazole Cream for his tinea pedis.  The total duration of the medication use is more than 6 weeks, but not constant.  With regards to functional impact, the examiner found that the Veteran's skin condition does not impact his ability to work.  The examiner also provided a medical opinion finding that the Veteran's tinea pedis has spread to the inguinal area which is a common occurrence.  It was noted that his skin rash over the left scapular area is not related to dermatophytosis.


After considering this collective body of evidence, the Board finds that the Veteran is not entitled to a rating higher than 10 percent.  As explained, a greater 30 percent rating is assigned when there is 20-to-40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  The May 2009, June 2011, and March 2012 VA examination reports indicate the total body area affected by the Veteran's condition is less than 5 percent.  The March 2007 VA examination report noted that 5 percent of the Veteran's total body area was affected by his skin condition.  The VA examination reports also do not show that he had received any treatment with what may be considered corticosteroids or other immunosuppressive drugs.  He has been treated with Betamethasone Nystatin and Clotrimazole.  However, these medications are not corticosteroids or other immunosuppressive drugs.  Although the May 2009 report initially suggested that Betamethasone and Nystatin are corticosteroids, the June 2011 VA examiner rather unequivocally clarified that these medications are neither corticosteroids nor immunosuppressive drugs.  Furthermore, the March 2012 VA examiner did not indicate that the Veteran was taking any systemic corticosteroids or other immunosuppressive medications.  In fact, he characterized Clotrimazole as an "other topical medication."  Because the Veteran's disability does not require systemic therapy and affects no more than 5 percent of his exposed and total body area, the Board finds that a rating exceeding 10 percent is not warranted.

As the higher 30 percent rating is not warranted, it follows that the next higher 60 percent rating likewise is not warranted. 

The Board is certainly sympathetic to the Veteran's lay statements that his disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge since it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Such competent evidence concerning the nature and extent of his disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations and in relation to the applicable rating criteria.  The medical findings (as provided in the examination reports and the clinical records) directly address these criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than his subjective complaints of increased symptomatology.  Cf. King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation);

A total disability rating based on individual unemployability (TDIU) is an element of a claim for a higher rating for a disability, if there is suggestion that disability renders the Veteran incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, though, the Veteran has not made any assertions of unemployability owing to his skin condition and there are none raised by the record during the appeal period.  Indeed, to the contrary, the VA compensation examiners all agreed that there is not such an extent of functional impairment because of this skin disability at issue as to, in turn, preclude the Veteran from engaging in substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").


It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).

While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Therefore, here, further consideration of TDIU entitlement is unwarranted inasmuch as no derivative claim has been raised, either expressly or implicitly.

The Board also has considered whether referral for extra-schedular consideration is necessary under 38 C.F.R. § 3.321(b)(1).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board finds that referral for extra-schedular consideration is not warranted in this instance.  The Veteran's skin condition is manifested by symptoms and functional impairment expressly addressed by the rating criteria (total body area affected and type of therapy, etc.).  Thus, referral for an extra-schedular rating is unnecessary at this time and consideration of whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

As no new and material evidence has been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, including schizophrenia, depressive disorder, impulse disorder NOS, and anti-social personality traits, is not reopened.

The claim of entitlement to a rating higher than 10 percent for dermatophytosis of the feet is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


